DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I claims 1-6 and 9-13, without traverse in their reply dated 10/13/2020 is acknowledged. Claims 7-8 were withdrawn. Claims 9-13 are new. Claims 1-6 and 9-13 are pending and considered on the merits below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 11/02/2018, 01/07/2019, and 02/08/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (WO 2007/072941 A1, provided on the IDS on 01/07/2019, English machine translation attached and referenced).
Regarding claim 1, Saito describes a reagent for measuring a glycoprotein (claim 8), comprising 
a leuco dye (page 10 [0098] “leuco chromogen”); and 
a compound represented by Formula (1): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 where R represents a hydrocarbon chain having 8 to 17 carbon atoms (page 7-8 [0069] “sulfobetaines”).
Regarding claim 2, Saito describes that the glycoprotein is glycohemoglobin or glycoalbumin (page 2 [0004] “glycohemoglobin” and page 4 [0022] “hemoglobin is used as a target protein for glycated hemoglobin such as HbA1c, and albumin is used as a target protein for glycated albumin.”).
claim 3, Saito describes that the glycoprotein is hemoglobin A1c (figure 1 and page 4 “hemoglobin is used as a target protein for glycated hemoglobin such as HbA1c, and albumin is used as a target protein for glycated albumin.”).
Regarding claim 4, Saito describes that the compound represented by Formula (1) is included in the reagent as at least an agent for stabilizing the leuco dye (page 13 [0140] “The measurement reagent and measurement kit of the present invention may contain a reagent for measuring the target protein, if necessary. When the target protein is hemoglobin, the hemoglobin measurement reagent is methemoglobin method, cyan methemoglobin method, Examples include known hemoglobin measuring reagents used in the id methemoglobin method, the sodium dodecyl sulfonate (SLS) method, the alkali hematin method, the green chromophore formation method, the oxyhemoglobin method, and the like.” Examiner’s note: A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.).
Regarding claim 5, Saito describes that the leuco dye is 10- (carboxymethylaminocarbonyl)-3,7-bis(dimethylamino)phenothiazine, N,N,N',N',N",N"-hexa(3- sulfopropyl)-4,4',4"-triaminotriphenylmethane, N-(carboxymethylaminocarbonyl)-4,4'- bis(dimethylamino)diphenylamine, or a salt thereof (page 10 [0098] “The leuco chromogen is hydrogen peroxide in the presence of peroxidase and other peroxidative substances. It is a chromogen that reacts with and produces a pigment alone. Specifically, 10-N carboxymethylcarbamoyl-3,7 bis (dimethylamino) -10H phenothiazine (CCAP), 10-N-methylcarbamoyl-3,7 bis (dimethylamino) -10H phenothiazine (MCDP), N- (Carboxymethylaminocarbol) -4,4, monobis (dimethylamino) diphenolamine sodium salt (DA-64), 10- (Carboxymethylaminocarbol) —3, 7 Bis (dimethylamino) Phenothiazine sodium salt 
Regarding claim 6, Saito describes kit for measuring a glycoprotein (claim 19), comprising: a second reagent containing a peroxidase (claim 19 and [0012]); and the reagent according to claim 1 (see claim 1 above).
Regarding claim 9, Saito describes that the compound represented by Formula (1) is N-octyl-N,N-dimethyl-3-ammonio-1-propanesulfonic acid (page 8 [0070] “[0070] Examples of alkylbetaines include N-dodecylbetaine.  Examples of carboxybetaines include amidopropyl betaine laurate, betaine dodecyl dimethylaminoacetate, N laureuil N, 1 carboxymethyl 1 N, sodium hydroxychetylethylenediamine.  Examples of sulfobetaines include lauric acid amidopropyl hydroxysulfobetaine.”).
Regarding claim 10, Saito describes that the compound represented by Formula (1) is N-decyl-N,N-dimethyl-3-ammonio-1-propanesulfonic acid (page 8 [0070] “[0070] Examples of alkylbetaines include N-dodecylbetaine.  Examples of carboxybetaines include amidopropyl betaine laurate, betaine dodecyl dimethylaminoacetate, N laureuil N, 1 carboxymethyl 1 N, sodium hydroxychetylethylenediamine.  Examples of sulfobetaines include lauric acid amidopropyl hydroxysulfobetaine.”).
Regarding claim 11, Saito describes that the compound represented by Formula (1) is N-dodecyl-N,N-dimethyl-3-ammonio-1-propanesulfonic acid (page 8 [0070] “[0070] Examples of alkylbetaines include N-dodecylbetaine.  Examples of carboxybetaines include amidopropyl betaine laurate, betaine dodecyl dimethylaminoacetate, N laureuil N, 1 carboxymethyl 1 N, 
Regarding claim 12, Saito describes that the compound represented by Formula (1) is N-tetradecyl-N,N-dimethyl-3-ammonio-1-propanesulfonic acid, and N-hexadecyl-N,N-dimethyl-3- ammonio-1-propanesulfonic acid (page 8 [0070] “[0070] Examples of alkylbetaines include N-dodecylbetaine.  Examples of carboxybetaines include amidopropyl betaine laurate, betaine dodecyl dimethylaminoacetate, N laureuil N, 1 carboxymethyl 1 N, sodium hydroxychetylethylenediamine.  Examples of sulfobetaines include lauric acid amidopropyl hydroxysulfobetaine.”).
Regarding claim 13, Saito describes that the compound represented by Formula (I) is N-hexadecyl-N,N-dimethyl-3-ammonio-1-propanesulfonic acid (page 8 [0070] “[0070] Examples of alkylbetaines include N-dodecylbetaine.  Examples of carboxybetaines include amidopropyl betaine laurate, betaine dodecyl dimethylaminoacetate, N laureuil N, 1 carboxymethyl 1 N, sodium hydroxychetylethylenediamine.  Examples of sulfobetaines include lauric acid amidopropyl hydroxysulfobetaine.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797